Citation Nr: 0918767	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a petition to reopen a claim for 
service connection for hypertension. The Veteran testified 
during a September 2006 hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board. 

In its October 2008 decision, the Board reopened the 
Veteran's claim and remanded the underlying claim on the 
merits to the RO via the Appeals Management Center (AMC) for 
further development and readjudication, and the matter has 
since been returned to the Board.


FINDINGS OF FACT

1.	The Veteran did not manifest hypertension during 
service, or to a compensable level within one-year of 
separation of service.

2.	The preponderance of the medical evidence is against 
finding that post-service diagnosed hypertension is causally 
related to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 
The RO has informed the Veteran of what evidence would 
substantiate his claim through VCAA notice correspondence 
dated from December 2003 to October 2008, which notified him 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision. The August 2004 Statement of the Case 
(SOC) and later Supplemental SOCs (SSOCs) explained the 
general criteria to establish a claim for service connection, 
including on the basis of presumptive service connection for 
a disease chronic in nature. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). Furthermore, a supplemental March 
2006 letter provided notice concerning both the disability 
rating and effective date elements of a pending claim for 
benefits.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). In this instance, several of the VCAA letters 
provided to the Veteran did not meet this standard, and were 
issued subsequent to the April 2004 rating decision on 
appeal. However, the Veteran has had an opportunity to 
respond to the most recent October 2008 correspondence in 
advance of the March 2009 SSOC readjudicating his claim. 
During this time period, the RO scheduled him for a VA 
examination, and obtained further VA outpatient records. 
There is no indication of any further evidence or information 
which has not yet already been obtained. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of this claim. Mayfield v. Nicholson, supra. 
 
The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran primarily through obtaining 
extensive VA outpatient treatment records, and service 
treatment records (STRs). The Veteran has also undergone VA 
examination to determine the etiology of the disorder 
claimed. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

The RO/AMC has also contacted the National Personnel Records 
Center (NPRC) and requested copies of post-service 
hospitalization at the Fort Polk base hospital in 1991, which 
the Veteran had identified through hearing testimony, 
however, this inquiry did not yield any available records. 
The Veteran has provided several lay statements in support of 
his claim. He also testified during a September 2006 hearing 
before the undersigned. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

The Veteran contends that he developed hypertension during 
service, and further that this claimed disorder has a casual 
connection to findings noted on separation from service of 
having had elevated cholesterol. Since hypertension in this 
case       did not manifest within one-year of service 
discharge, nor is there competent evidence otherwise linking 
it to an incident of the Veteran's service, this claim is 
being denied.


Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as cardiovascular-renal disease, 
including hypertension, will be presumed to have been 
incurred in service, i.e., without medical evidence 
establishing a causal relationship to service, provided this 
disorder manifested to a compensable degree within one year 
after service. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran's service treatment history is absent mention of 
a medical provider's diagnosis of hypertension. A February 
1980 graded exercise test report noted post-exercise blood 
pressure readings immediately on cessation of movement of 202 
(systolic) / 76 (diastolic), and eight minutes later at 
132/78, which the evaluating physician considered normal and 
indicating excellent exercise tolerance. A May 1985 record 
reflects that at the request of a treating physician, the 
Veteran's blood pressure readings were taken resulting in a 
measurement of 140/90. The November 1988 report from an 
internal medicine specialist requested that the Veteran 
undergo evaluation for atypical left-sided chest pain and 
potential cardiac ischemia. Following the completion of 
diagnostic testing the impression was of a normal graded 
exercise test, and an exercise tolerance test with excellent 
results. 
Another report of an EKG states normal test results. A blood 
pressure reading of 130/88 is noted in conjunction with a 
December 1989 orthopedic evaluation for a back disorder.

The report of the Veteran's March 1990 separation examination 
indicates a blood pressure reading of 130/84. It was 
indicated that he had the condition of "elevated 
cholesterol" and the recommendation was that he take dietary 
modifications. Additional documentation related to the 
Veteran's separation indicates among other conditions "high 
or low blood pressure," and that the Veteran was informed he 
should monitor his blood pressure. Also indicated was a 
history of left-sided chest pain and pressure when physically 
active which was alleviated by rest. 

In an October 1990 rating decision, the RO denied an original 
claim for service connection for hypertension, in part based 
on the nonattendance at a scheduled VA Compensation and 
Pension examination. A September 2000 rating decision later 
denied a petition to reopen the claim.

The RO/AMC contacted the NPRC requesting copies of any 
treatment records from between January and December 1991 from 
an incident the Veteran described during the hearing, in 
which at his place of duty he experienced chest pains, and 
was taken to the Fort Polk base hospital where physicians 
administered nitroglycerine to bring down his blood pressure. 
This records inquiry did not yield the requested information.

Records of continuing VA outpatient treatment indicate that 
on an April 2003 Agent Orange exam the Veteran reported a 
history of hypertension diagnosed in the 1960s while on 
active duty, which had always been borderline and for which 
he was not taking medication. The overall diagnosis included 
hypertension. On an October 2003 primary care consultation 
the Veteran reported having taken his blood pressure and 
obtained a measurement of 160/90. He was advised to take 
additional measurements over the next few weeks. A November 
2003 physician's report states a diagnosis of hypertension. 
The physician obtained a blood pressure monitor for the 
Veteran's home use and prescribed additional medication as 
part of an antihypertensive regimen. An addendum to the 
report reflects that following an inquiry from the Veteran, 
this physician had determined that the Veteran's blood 
pressure was not elevated during his military service based 
on review of the service records. Subsequently, an August 
2008 general medical consultation indicates in part an 
assessment of hypertension, well-controlled through 
prescription medication.

Through an October 2008 decision the Board reopened the 
Veteran's claim for service connection for hypertension based 
upon receipt of new and material evidence, primarily 
extensive copies of medical journal and internet website 
articles indicating a possible association between 
hypertension and high cholesterol, the latter being a 
condition for which as indicated the Veteran also has been 
diagnosed.   The Board then remanded the underlying claim for 
service connection on the merits.

The Veteran underwent a January 2009 VA examination to 
determine the etiology of hypertension, including 
consideration of whether his in-service elevated cholesterol 
was a cause or contributing factor. The VA examiner noted an 
initial diagnosis of hypertension on the 2003 Agent Orange 
examination. According to the examiner, the claims file 
revealed normal blood pressure readings, and that the Veteran 
was never diagnosed with hypertension in service or given 
medication for treatment purposes. The Veteran at that time 
had good control of blood pressure through various 
medications with no reported side effects. Blood pressure 
readings taken on examination were 146/67, 147/64, and 
142/57. On evaluation for hypertensive heart disease, heart 
sounds were regular, and there were no murmurs, gallops, 
edema, organomegaly, or jugular venous distention. There were 
no arteriosclerotic complications of hypertension present 
including edema or bruits. Further testing indicated normal 
sinus rhythm. An EKG showed minimal voltage criteria for left 
ventricular hypertrophy. The diagnosis was hypertension.

As to etiology, the VA examiner indicated that there was no 
hypertension noted in the claims file by readings or 
diagnosis, up until when the Veteran left the military at age 
42. The Veteran had experienced dyslipidemia for decades, and 
since 2003 had developed fasting blood sugar levels in the 
prediabetic range. 
According to the examiner, dyslipidemia was not an etiologic 
factor for hypertension. He further observed that generally, 
90 percent of hypertensions were essential (not secondary) 
usually beginning in the 40 to 65 year age range. Secondary 
hypertension was usually suspected in the population under 40 
or above 65 especially with sudden onset of very high 
hypertension or sudden deterioration of pre-existing 
hypertension. The Veteran's hypertension was considered part 
of a metabolic disorder, most likely a state of 
hyperinsulinemia, beginning with dyslipidemia, and advancing 
later on to pre-diabetes and hypertension. The examiner 
considered this to represent a metabolic disorder probably 
genetic due to family history. The physician concluded that 
the Veteran's hypertension was essential, and not secondary. 

These findings were informed by a review of clinical 
examination data, and as well the contents of the Veteran's 
claims folder. See Shipwash v. Brown, 8 Vet.App. 218 (1995); 
Flash v. Brown, 8 Vet. App. 332 (1995).

The VA examiner provided a February 2009 addendum intended to 
address the Board's October 2008 remand directive that the 
examining physician specifically consider the medical 
treatise evidence that the Veteran provided concerning a 
relationship between hypertension and high cholesterol. In 
this opinion, the examiner stated dyslipidemia was not an 
etiologic factor for hypertension. The VA examiner stated 
that in some cases of secondary hypertension, atherosclerosis 
could cause macrovascular disease with coronary artery 
disease, and later on hypertension. 

In this case however, the Veteran's hypertension was part of 
a metabolic disorder called "metabolic syndrome" due to a 
state of hyperinsulinemia causing impaired fasting blood 
sugar, hypertension, and dyslipidemia. There was no evidence 
in this case of heart disease preceding or concomitant with 
hypertension, and on the contrary an EKG showed electrical 
evidence of left ventricular hypertrophy caused by 
hypertension. The conclusion expressed was that the Veteran's 
hypertension was not secondary to high cholesterol.

Reviewing the medical history and recent findings as to 
hypertension, the Board finds that the preponderance of the 
evidence is against the likelihood that this claimed disorder 
is the result of the Veteran's service. 

The preliminary inquiry into service treatment history does 
not show a formal diagnosis of hypertension at any point, 
including on separation in March 1990. While there were some 
blood pressure readings that at times may have been slightly 
elevated, there have been several VA physicians who have had 
the opportunity to directly review STRs, including in 
November 2003 and again on examination in January 2008, who 
each concluded that hypertension did not first manifest in 
service. 

As these determinations followed a medical history review, 
they should be considered probative evidence of actual 
symptomatology during service. See, e.g., Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the veteran, the knowledge and skill 
in analyzing the data, and the medical conclusion reached). 

There is likewise no indication of hypertension to a 
compensable level within the applicable presumptive service 
connection period of one-year from service discharge. See 38 
C.F.R. § 3.307, 3.309(a). Rather, the evidence suggests that 
the Veteran did not experience hypertension either in 
service, or during the time period shortly thereafter. The 
initial diagnosis of hypertension is provided through an 
April 2003 VA outpatient Agent Orange protocol exam, which 
places the first diagnosis of record of the claimed disorder 
at more than a decade following the Veteran's service. 
Generally continuity of symptomatology is an essential factor 
in demonstrating a causal relationship to service where 
involving a disorder not yet established as chronic in 
nature. 38 C.F.R. § 3.303(b). See also Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Clyburn v. West, 12 Vet. App. 296, 
302 (1999).

The Board has further considered the potential basis of 
entitlement that post-service diagnosed hypertension has a 
causal connection to service, in particular the indication 
that was noted on the Veteran's separation examination of 
having had elevated cholesterol. See 38 C.F.R. § 3.303(d). 
The Veteran has submitted extensive medical treatise evidence 
which sets forth that hypertension and high cholesterol often 
co-exist and that under some circumstances there may also 
manifest a causal relationship between these two syndromes. 

While these medical journal articles are relevant to the 
question of causation, the determination as to the etiology 
of hypertension in this case requires objective examination 
of the actual medical history. See generally Wallin v. West, 
11 Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements, but in 
order to support medical causation must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion"). See also Timberlake 
v. Gober, 14 Vet. App. 122, 130 (2000), citing Hensley v. 
West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)). Nor may the 
Board use its own unsubstantiated opinion as to the etiology 
of hypertension, but rather has the province to request a VA 
medical examination for this purpose. See generally, Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The VA examination and opinion from January 2009 in response 
to the Board's inquiry, along with the examiner's 
supplemental opinion effectively rules out a causal 
relationship between hypertension and service, however, and 
identifies the Veteran's case as essential hypertension 
rather than secondary hypertension which originated from a 
precipitating circumstance, such as high cholesterol as 
claimed. The VA examiner reached this conclusion based on 
available medical information, as well as specific case 
circumstances suggesting that the overall cause of the 
Veteran's hypertension was a nonservice-related metabolic 
disorder due to genetic predisposition. The examiner ruled 
out high cholesterol as a causative factor given that there 
was no medical evidence of heart disease in this case. 

To the extent that the VA examiner noted dyslipidemia may 
have itself been associated with a metabolic disorder, this 
was no more than a somewhat tangential connection between 
that disorder and hypertension, and not a more definitive 
statement. The indication provided from this physician is 
that hypertension did not originate from elevated 
cholesterol, or from any other incident of service. As a 
result, the examiner properly took into consideration the 
potential impact the in-service diagnosis of elevated 
cholesterol may have had in resolving the question of 
etiology. See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position). 

Based on the stated rationale and grounding in the documented 
history the above opinion should be accorded probative value. 
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board 
may consider and evaluate the underlying basis of an opinion 
on a medical question, and determine whether to accept such 
an opinion under the circumstances). See also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the medical evidence weighs against finding that 
hypertension was incurred within one-year of separation from 
service, or is otherwise incidental to the Veteran's service. 
The Veteran has provided his own assertions in furtherance of 
a claimed causal nexus between hypertension and service; 
however, his own lay statement on a matter of causation 
cannot be dispositive absent corroborating medical evidence. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for hypertension. The preponderance of 
the evidence is unfavorable on this claim, and under these 
circumstances the benefit of-the-doubt doctrine does not 
apply.         38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


